Exhibit 10.5

AMENDMENT NO. 1 TO GUARANTEE AGREEMENT

THIS AMENDMENT NO. 1 TO GUARANTEE AGREEMENT (this “Amendment”), dated as of
March 3, 2014, is made by and among JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
having an address at 4 New York Plaza, 20th Floor, New York, New York 10004
(together with its successors and/or assigns, “Buyer”) and BLACKSTONE MORTGAGE
TRUST, INC., a Maryland corporation, having an address at 345 Park Avenue, New
York, New York 10154 (“Guarantor”).

W I T N E S S E T H:

WHEREAS, Buyer, Parlex 4 Finance, LLC, a Delaware limited liability company
(“Parlex 4”), and Parlex 4 UK Finco, LLC, a Delaware limited liability company
(“Parlex UK” and together with Parlex 4, “Seller”) have entered into that
certain Master Repurchase Agreement, dated as of December 20, 2013 (as the same
may be amended, supplemented, extended, restated, replaced or otherwise modified
from time to time, the “Repurchase Agreement”);

WHEREAS, in connection with the Repurchase Agreement, Guarantor entered into
that certain Guarantee Agreement dated as of December 20, 2013 (as the same may
be amended, supplemented or otherwise modified from time to time, the
“Guarantee”), in favor of Buyer, guaranteeing certain obligations of Seller;

WHEREAS, all capitalized terms used herein and not otherwise defined shall have
the respective meanings set forth in the Guarantee or the Repurchase Agreement,
as applicable; and

WHEREAS, Buyer and Guarantor desire to modify certain terms and provisions of
the Guarantee as set forth herein.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, Buyer and Guarantor covenant and agree as follows:

1. Modification of Guarantee. Subject to the provisions of Sections 2 and 3
below, the Guarantee is hereby amended and modified as follows:

(a) Section 9(d) of the Guarantee is hereby amended by deleting the phrase
“eighty percent (80%)” and replacing it with “83.3333%.”

2. Amendment Effective Date. Subject to Section 3 below, this Amendment shall
become effective on the date (the “Amendment Effective Date”) on which (a) all
the representations and warranties made by Guarantor in this Amendment are true
and correct and (b) Buyer shall have received this Amendment, executed and
delivered by a duly authorized officer of each of Guarantor and Buyer.



--------------------------------------------------------------------------------

3. Condition to Effectiveness. It shall be a condition to the effectiveness of
the modification set forth in Section 1(a) above that the same such modification
has been made to the other guaranties entered into by Guarantor in connection
with the (i) Master Repurchase Agreement, dated as of May 21, 2013 between Bank
of America, N.A., as buyer, and Parlex 1 Finance, LLC, as seller (as the same
has been and may be amended, supplemented or otherwise modified from time to
time), (ii) Master Repurchase Agreement, dated as of June 12, 2013 between
Citibank, N.A., as buyer, and Parlex 2 Finance, LLC, as seller (as the same has
been and may be amended, supplemented or otherwise modified from time to time),
and (iii) Master Repurchase Agreement dated as of June 28, 2013 between JPMorgan
Chase Bank, National Association, as buyer, and Parlex 4 Finance, LLC, as
sellers (as the same may be amended, supplemented or otherwise modified from
time to time).

4. Guarantor’s Representations. On and as of the date first above written,
Guarantor hereby represents and warrants to Buyer that (a) Guarantor is in
compliance with all of the terms and provisions set forth in the Guarantee on
its part to be observed or performed, (b) after giving effect to this Amendment,
no Default or Event of Default under the Repurchase Agreement has occurred and
is continuing, (c) after giving effect to this Amendment, the representations
and warranties contained in Section 8 of the Guarantee are true and correct in
all material respects as though made on such date (except for any such
representation or warranty that by its terms refers to a specific date other
than the date first above written, in which case it shall be true and correct in
all material respects as of such other date), (d) Guarantor has taken all
necessary action to authorize the execution, delivery and performance of this
Amendment and (e) this Amendment has been duly executed and delivered by or on
behalf of Guarantor and constitutes the legal, valid and binding obligation of
Guarantor enforceable against Guarantor in accordance with its terms subject to
bankruptcy, insolvency, and other limitations on creditors’ rights generally and
to equitable principles.

5. Limited Effect. Except as expressly amended and modified hereby, all of the
terms, covenants and conditions of the Guarantee and all of Guarantor’s
obligations thereunder shall continue to be, and shall remain, in full force and
effect and are hereby unconditionally ratified and confirmed by Guarantor in all
respects; provided, however, that upon the Amendment Effective Date, all
references in the Repurchase Agreement to the “Transaction Documents” shall be
deemed to include, in any event, this Amendment, and each reference to the
Guarantee in any of the Transaction Documents shall be deemed to be a reference
to the Guarantee as amended hereby. Any inconsistency between this Amendment and
the Guarantee (as it existed before this Amendment) shall be resolved in favor
of this Amendment, whether or not this Amendment specifically modifies the
particular provision(s) in the Guarantee inconsistent with this Amendment.

6. No Waiver. The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of Buyer under the
Guarantee, any of the other Transaction Documents, or any other document,
instrument or agreement executed and/or delivered in connection therewith.

 

2



--------------------------------------------------------------------------------

7. Headings. Each of the captions contained in this Amendment are for the
convenience of reference only and shall not define or limit the provisions
hereof.

8. Counterparts. This Amendment may be executed in any number of separate
counterparts, each of which shall be an original and all of which taken together
constitute the same agreement. Signatures delivered by email (in PDF format)
shall be considered binding with the same force and effect as original
signatures.

9. Governing Law. THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THE
INTERPRETATION OF THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK (WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW) APPLICABLE TO
CONTRACTS EXECUTED AND TO BE PERFORMED IN SUCH STATE. THIS CHOICE OF LAW IS MADE
PURSUANT TO NEW YORK GENERAL OBLIGATION LAW SECTION 5-1401. THE PARTIES CONSENT
TO THE PERSONAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK IN
CONNECTION WITH ANY CLAIM OR DISPUTE ARISING IN CONNECTION WITH THIS AMENDMENT
AND WAIVE ANY OBJECTION AS TO VENUE IN THE BOROUGH OF MANHATTAN, STATE OF NEW
YORK. THIS CHOICE OF VENUE IS MADE PURSUANT TO NEW YORK GENERAL OBLIGATION LAW
SECTION 5-1402.

[No further text on this page; Signature page follows.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized representatives as of the day and year first above
written and effective as of the Amendment Effective Date.

 

GUARANTOR:

BLACKSTONE MORTGAGE TRUST, INC.,

a Maryland corporation

By:  

/s/ Douglas Armer

  Name:   Douglas Armer   Title:   Managing Director, Head of Capital Markets
and Treasurer BUYER: JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a national
banking association organized under the laws of the United States By:  

/s/ Charles Y. Lee

  Name:   Charles Y. Lee   Title:   Executive Director

[Signature Page to Amendment No. 1 to Guarantee Agreement]